Citation Nr: 0316357	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder.  

2.  Entitlement to service connection for a chronic lumbar 
spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had verified active duty from January 1974 to May 
1974 and in May 1993 and additional periods of active duty 
for training.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2, 1995 rating 
decision of the Newark, New Jersey, Regional Office (RO) 
which, in pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a chronic cervical spine disorder and a 
chronic lumbar spine disorder.  On August 30, 1995, the RO 
reviewed the veteran's claim for service connection for a 
chronic cervical spine disorder on the merits and denied the 
claim.  In May 1998 and January 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  In 
November 2002, the RO reviewed the veteran's claim for 
service connection for a chronic lumbar spine disorder on the 
merits and denied the claim.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not shown during 
active duty or active duty for training.  The veteran's 
current chronic cervical spine disabilities have not been 
shown to have originated during his periods of active duty or 
active duty for training or to be otherwise related thereto.  

2.  A chronic lumbar spine disorder was not shown during 
active duty or active duty for training.  The veteran's 
current lumbar spine disorder has not been shown to have 
originated during the veteran's periods of active duty or 
active duty for training or to otherwise be related thereto.  




CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by active duty or active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  

2.  A chronic lumbar spine disorder was not incurred in or 
aggravated by active duty or active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to 
service connection for both a chronic cervical spine disorder 
and a chronic lumbar spine disorder, the Board observes that 
the Department of Veterans Affairs (VA) has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  A July 2001 VA letter to the 
veteran informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification has been met.   Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2002).  

I.  Cervical Spine

The veteran's service medical records make no reference to a 
cervical spine disorder.  A January 1994 Army National Guard 
medical examination board physical evaluation notes that the 
veteran's spine and other musculature were found to be 
normal.  A May 1993 Statement of Medical Examination and Duty 
Status (DA Form 2173) indicates that the veteran fell from a 
military truck on May 21, 1993 while on active duty and 
sustained a right elbow injury.  Service connection is 
currently in effect for right elbow dislocation residuals 
including a flexion contracture and chronic lateral 
epicondylitis.  

A September 1994 written statement from Henry M. Sherman, 
M.D., conveys that the veteran was initially seen for neck 
pain associated with "any physical movement" and exquisite 
paravertebral tenderness.  The veteran was diagnosed with 
cervical radiculitis.  

VA electrodiagnostic studies of the cervical spine conducted 
in June and July 1995 revealed findings consistent with 
intervertebral disc disease including a probable small disc 
herniation at C4-5, narrowed C5-6 intervertebral disc space, 
and a disc bulge at C6-7 and moderate degenerative changes 
including osteophyte formation.  A July 1995 VA treatment 
record notes that an impression of cervical spondylosis was 
advanced.  

At a July 1995 VA examination for compensation purposes, the 
veteran complained of radiating cervical spine pain.  He 
reported that he had initially experienced chronic neck pain 
following his May 1993 inservice fall and sought treatment 
for his complaints from military medical personnel.  The 
veteran clarified that he was not subsequently treated for a 
neck or cervical spine disorder during active service.  The 
VA examiner commented that he "could find no true evidence 
of a current ... cervical radiculitis."  

In an August 1995 written statement, the veteran advanced 
that he initially experienced severe neck pain after his 
inservice fall and reported it to treating military medical 
personnel at the Fort Monmouth, New Jersey, medical facility.  
The treating physicians informed him that his neck complaints 
were not "that important at the moment" and did not treat 
them.  

In an April 1996 written statement, the veteran conveys that 
he sustained a chronic cervical spine disorder in the same 
inservice fall in which he incurred his service-connected 
right elbow disability.  At an August 1996 hearing before a 
VA hearing officer, the veteran testified that he injured his 
cervical spine when he fell from the back of a military truck 
in 1993 while on active duty.  Although he complained of a 
cervical spine injury at the time, he recalled that the 
treating military medical personnel were more concerned with 
his right elbow injury.  The veteran stated that he was 
subsequently diagnosed with and treated for a chronic 
cervical spine disability.  

An April 1997 VA treatment record notes that the veteran was 
diagnosed with cervical spine injury residuals.  A June 1997 
VA treatment entry conveys that treating VA medical personnel 
advanced an impression of "cervical disc herniation, [status 
post] trauma."  

At the January 2000 VA examination for compensation purposes, 
the veteran complained of cervical spine pain and stiffness.  
He reported that he had injured his spine when he fell from a 
truck during active service.  The veteran was diagnosed with 
mild cervical spine degenerative disease.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records make no 
reference to a cervical spine disorder or other cervical 
spine or neck abnormalities.  The veteran initially 
complained of and was diagnosed with cervical degenerative 
disc disease and degenerative joint disease by private and VA 
medical personnel following service separation.  While the VA 
medical personnel have advanced impressions of post-traumatic 
cervical spine disabilities, no competent medical 
professional has specifically attributed the veteran's 
current cervical spine degenerative disc disease and 
degenerative joint disease to either his inservice fall or 
his periods of active duty or active duty for training.  
Moreover, while the veteran has indicated that he injured his 
neck at the same time he injured his elbow, the allegation 
lacks probative value given the fact that the service medical 
records make no reference to treatment or complaints 
concerning the neck during the period of time in question 
and, moreover, on examination in January 1994 no reference 
was made to neck problems of any sort.  In the absence of 
such clinical observation or any cervical spine or neck 
complaints during the veteran's periods of active duty or 
active duty for training, the Board concludes that service 
connection for a chronic cervical spine disorder is not 
warranted.  


II.  Lumbar Spine 

The veteran's service medical records make no reference to a 
lumbar spine or low back disorder or other abnormalities.  A 
January 1994 Army National Guard medical examination board 
physical evaluation notes that the veteran neither complained 
of nor exhibited any spine and other musculature 
abnormalities.  

A June 1994 written statement from Mark A. Smith, D.C., 
conveys that the veteran reported that he had landed on his 
back when he fell from a military truck in 1993.  Dr. Smith 
made no findings as to the veteran's back or spine.  

In his June 1994 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
initially experienced lower back pain in May 1994.  A 
September 1994 written statement from Dr. Sherman states that 
the veteran was initially seen for back pain associated with 
"any physical movement" and exquisite paravertebral 
tenderness.  The veteran was diagnosed with lumbar 
radiculitis.  

At the July 1995 VA examination for compensation purposes, 
the veteran complained of low back pain.  He reported that he 
initially experienced back pain following his May 1993 
inservice fall and sought treatment for his back complaints 
from military medical personnel.  He clarified that he was 
not treated for a back disorder during active duty or active 
duty for training.  The VA examiner commented that:

I find no true evidence of a current 
lumbar or cervical radiculitis although 
he did have an electromyographic exam 
recently at the VA.  The 
electromyographic exam needs to be 
reviewed before I can completely exclude 
radiculitis.  Thus, I have requested a 
copy of his exam.  I otherwise cannot 
detect any true pathology of the cervical 
or lumbar spine at present.  

In his August 1995 written statement, the veteran reiterated 
that he had experienced chronic back pain since his 1993 
inservice fall.  In his September 1995 notice of 
disagreement, the veteran advanced that he had arthritis in 
his back.  In an April 1996 written statement, the veteran 
conveyed that he sustained a chronic lumbar spine disorder in 
the same inservice fall in which he incurred his 
service-connected right elbow disability.  

At the hearing on appeal, the veteran testified that when he 
fell during active duty, he landed on his back.  He stated 
that treating military medical personnel were more concerned 
with his right elbow injury than his back complaints.  The 
veteran clarified that he had been seen by Dr. Smith for his 
back complaints.  He was diagnosed with a lower back sprain.  

Clinical documentation from St. Barnabas Medical Center dated 
in January 1997 noted that the veteran had fallen from a roof 
and sustained a left pelvic fracture.  The veteran exhibited 
no lumbar spine abnormalities on physical and radiological 
evaluation.  

At the January 2000 VA examination for compensation purposes, 
the veteran reported that he had injured his spine when he 
fell from a truck during active duty.  A contemporaneous 
X-ray study revealed a L1 vertebral body compression 
fracture.  The veteran was diagnosed with a "normal lumbar 
spine examination."  

The veteran asserts that he sustained a chronic lumbar spine 
disorder during active duty in the same 1993 fall in which he 
incurred his service-connected right elbow disability.  Such 
assertions, however, lack credibility given the fact that the 
veteran's service medical records do not refer to either a 
lumbar spine disorder or other pertinent abnormalities.  The 
first clinical documentation of record of a chronic lumbar 
spine disorder is the January 2001 diagnosis of a L1 
compression fracture.  No competent medical professional has 
related the veteran's current lumbar spine disability to 
either his inservice fall or his periods of active duty and 
active duty for training.  Indeed, the veteran's claim is 
supported solely by his own testimony and statements.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that service connection is not warranted for a chronic lumbar 
spine disorder.  


ORDER

Service connection for a chronic cervical spine disorder is 
denied.  

Service connection for a chronic lumbar spine disorder is 
denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

